DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US2004/0144490) in view of Baluja et al. (US2018/0023193).
Re claims 1 and 9, Zhao et al. teach a method of semiconductor processing comprising: a) performing a process on a semiconductor substrate (Fig. 2, element 202), the semiconductor is seated on a substrate support positioned within the processing chamber (paragraphs 24, 37); flowing a first backside gas through the substrate support at a first flow rate (paragraphs 21, 25,45); removing the wafer from the chamber (step 204, paragraph 45); performing a plasma cleaning operation within the chamber (paragraph 47, step 208) using at least one gas such as NF3 and a carrier gas such as helium, argon.  Paragraph 25 teaches that the backside gas is provided through grooves in the support surface of the pedestal to facilitate heat exchange between the support pedestal and the wafer such that the temperature of the wafer can be controlled.
Zhao et al. teach the invention substantially as claimed with the exception of flowing a second backside gas through the substrate, wherein a portion of the second backside gas flows into the processing region through accesses in the substrate support. Baluja et al. teach cleaning a processing chamber by supplying a process gas via a gas distribution plate, wherein the processing gas is NF3.  Baluja et al. further teach providing the processing gas in combination with a purge gas, wherein the purge gas is flowed simultaneously with the halogen containing gas to prevent the process gas from forming radicals on the substrate support and causing damage.  Prevention of process gases below the substrate support avoids unnecessary cleaning and using the purge gas reduces overall clean time, and increases the longevity of chamber components and increases throughput of the process chamber (paragraph 29).  Paragraph 24 teaches that the purge gas may be supplied through the substrate support (Fig. 1A, 2A), wherein the purge as is oxygen, or an inert gas, such as nitrogen or argon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhao et al. to include flowing a second backside gas (i.e. purge gas) through the substrate support, at taught by Baluja et al. for purposes of restricting reactants and/or by products from damaging the substrate support.  In reference to providing a second gas in combination with the plasma cleaning, refer to the teachings of Zhao et al.  Specifically, Zhao et al. teach in paragraph 47 the combination of using a cleaning gas, such as nitrogen trifluoride (NF3) in combination with a carrier gas such as helium or argon.  In reference to a second flow rate, the purge gas and or carrier gas has a flow rate, which reads on applicant’s “second flow rate”.  Re claims 2 and 10, refer to Zhao et al. which teaches a halogen containing gas, NF3.  
Re claim 3, Zhao et al. in view of Baluja et al. do not teach the second flow rate limiting ingress of plasma byproducts into the accesses in the substrate support.  However, in the absence of a showing of criticality and/or unexpected results, the skilled artisan would reasonably expect the flow rate of the purge gas to perform the claimed function since Baluja et al. specifically teach using the purge gas to prevent process gases from entering portions of the interior volume below the substrate support and depositing material on any components below the substrate support, the flow rate is a property of the purge gas.   Re claims 4 and 11, refer to Zhao et al. and Baluja et al., which teaches non-reactive species.  Re claims 5 and 12, refer to paragraph 45 of Zhao et al., which teaches the backside gas such as helium.  Re claims 5 and 12, refer to paragraph 24 of Baluja et al., which teaches nitrogen. Re claims 6 and 13, refer to paragraphs 45, 47 of Zhao et al.  and paragraph 24 of Baluja et al., as it appears that the backside gas can be any carrier gas/purge gas, which are taught by the references to include helium, nitrogen, argon. which teach at least one of helium and argon.  
Re claims 7 and 14, refer to paragraph 45 and 48 of Zhao et al. which teach that the flow of helium is within applicant’s claimed range.  Specifically, paragraph 48 of Zhao et al. teach that the helium flow rate ranges from 0-3000sccm. Zhao et al. in view of Baluja et al. fail to teach the second flow rate being greater than the first.  However, absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Zhao et al. to include a greater flow rate in order to purge reactants and any by products from damaging the substrate support during the cleaning process.   Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have adjusted processing parameters, such as flow rate, in order to achieve the desired level of cleanliness within the processing chamber during the cleaning process. Re claim 8, refer to the teachings of Baluja et al.  Specifically, applicant is directed to Fig. 2B of Baluja et al. Specifically, Baluja et al. teach the purge gas flows such that the effluents (i.e. process gases, reactants, byproducts) during the cleaning operation contact the substrate support but are prevented from reaching areas at the bottom of the chamber and causing deposit of residue in the areas below the substrate support. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US2004/0144490) in view of Baluja et al. (US2018/0023193) and further in view of Goundar (US2009/0297731).
Zhao et al. teach (paragraph 24) of a temperature sensor which conventionally monitors the substrate pedestal 126, but Zhao et al. in view of Baluja et al. fail to teach maintaining the substrate support at a temperature below or about 0C.  Goundar et al. teach processing a substrate by chemical vapor deposition, followed by cleaning of the processing chamber (paragraphs 2, 9). Paragraph 72 teaches that a temperature regulator is provided on the pedestal or support to maintain a constant temperature in the range of 0-650C, such that the temperature of the substrate is regulated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Zhao et al. to include the claimed temperature, as taught by Goundar et al. for purposes of maintaining the temperature of the pedestal such that the temperature of the substrate can be regulated.
Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations of claim 15 and its dependency.
Response to Arguments
The rejection of the claims, under 112, second paragraph, is withdrawn in view of arguments presented by applicant. 
The rejection of the claims, as being unpatentable over Zhao et al. is maintained for the reasons recited above.  Applicant argues that Baluja fails to teach a portion of the backside gas flowing into a processing region through accesses in the substrate support.  Applicant’s arguments are unpersuasive as paragraph 24 of Baluja clearly taches that the purge gas flows through the space 128 (i.e. accesses) in the substrate support  120.  Furthermore, the secondary reference of Baluja is relied upon to teach a secondary backside gas.  It is noted that the primary reference of Zhao et al. clearly teaches a supply conduit 137 with grooves (i.e. accesses) in the substrate support (i.e. pedestal) through which the gas flows (paragraph 27).   In view of the teachings of both references, the examiner maintains the position that accesses in the substrate support for gas flow is neither novel nor unobvious. 
Applicant’s arguments directed to damage or erosion of components of the chuck are not persuasive as they are not commensurate in scope with the instantly claimed invention. 
In an interview on 10/6/2022 with Mr. Campbell, the examiner suggested the cancellation of claims 1-14 and 21.  However, no agreement could be reached at this time.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc